Title: C. W. F. Dumas to the Commissioners, 20 November 1778
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Messieurs
       Lahaie 20e. Nov. 1778
      
      De retour ici depuis Mercredi matin, j’appris après-dîner de notre Ami, que l’acte de despotisme, que ma derniere du 13 Nov. vous annonçoit, a été consommé dans l’Assemblée provinciale après une Séance de 3 heures, et que l’avis préalable avec sa queue, dont je vous ai rendu compte dans ma Lettre du ioe., a été résolu à la pluralité: sur quoi la Ville d’Amsterdam a fait insérer un Protest formel contre cette Résolution, la déclarant nulle, pour avoir été prise d’une maniere contraire à la Constitution de cet Etat, qui, dans ce cas, veut l’unanimité: Protest, dans lequel sont indiquées les suites que cette affaire pourra avoir de la part de la ville lésée. S. Y. n’a eu rien de plus pressé, que d’envoyer en Angleterre une Pinque de Scheveling, avec la nouvelle de ce prétendu triomphe de son Parti ici. Sa Cour ne manquera pas de faire étalage de ce succès dans le Parlement et dans les Papiers: il paroît avoir été mendié pour cet effet. On se gardera bien de faire mention du Protest, qui fait que ce succès n’est dans le fond que de la fumée, laquelle sera bientôt dissipée: car ceux de la grande Ville ont averti, que si l’on tarde ici de faire imprimer son Protest avec la Résolution, elle le fera imprimer chez elle, afin qu’au moins cette nation ici ne soit pas induite en erreur. On prévoit deux suites de tout cela, trèssérieuses: l’une le coup de foudre prédit dans ma Lettre du 10e.; l’autre, la Clôture d’une grande Caisse, dont on ne voit pas comment les autres pourront se passer.
      Je pourrois entrer dans de plus grands détails; mais, outre que le temps me manque, je crains de les confier au papier. J’ajouterai seulement que demain matin ceux de la grande Ville partent, et avec eux toute la gloire Belgique. Les autres ont honte de leur propre ouvrage, n’osent se vanter, et baissent la tête. On fait même, tant qu’on peut, courir le bruit, que la fameuse Résolution a été prise unanimément et conforme aux desirs de la grande Ville.
      Pour achever de vous peindre notre Village, je vous dirai qu’il y a prodigieusement de Boue: on ne voit que cela, dès qu’on met le pied dehors. Bienheureux celui qui peut se tenir chez soi, et ne converser qu’avec sa pantouffle: si elle ne lui dit rien d’agréable, du moins elle ne lui en impose pas.
      Vous ne sauriez croire, Messieurs, combien vos ennemis se sont acharnés à répandre, dans la circonstance présente, pour soutenir les esprits de leur parti et déprimer ceux du vôtre, des contes à l’infini de prétendues divisions et mésintelligences entre les Américains-mêmes, aussi bien qu’entre eux et les françois. On pourroit les mépriser et en rire: mais ce qui désole nos meilleurs amis, c’est qu’il ne vient point de nouvelles directement de l’Amérique par la France. Je prie Dieu qu’il en arrive bientôt, et des meilleures; et suis avec un très-grand respect, Messieurs, Votre très-humble et très obéissant serviteur
      
       Dumas
      
      
       Les Etats de la Province se rassembleront dans 3 semaines.
      
     